Issued November 15, 2019
Corrected January 3, 2020




                                                                      Supreme Court

                                                                      No. 2018-171-Appeal.
                                                                      (P 15-1342)




                       Adam Saltzman                  :

                              v.                      :

                        Erin Saltzman.                :



                       NOTICE: This opinion is subject to formal revision before
                       publication in the Rhode Island Reporter. Readers are requested to
                       notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                       Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                       3258 of any typographical or other formal errors in order that
                       corrections may be made before the opinion is published.
                                                                 Supreme Court

                                                                 No. 2018-171-Appeal.
                                                                 (P 15-1342)


               Adam Saltzman                    :

                      v.                        :

                Erin Saltzman.                  :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Flaherty, for the Court. The defendant, Erin Saltzman, appeals from a Family

Court final judgment of divorce. Dissatisfied with the judgment, the defendant filed a timely

appeal, raising an array of issues. This case came before the Supreme Court for oral argument

pursuant to an order directing the parties to show cause why the issues raised in this appeal should

not be summarily decided. 1 After hearing the arguments of counsel and thoroughly examining the


1
  After the appeal was docketed in this Court, and upon a motion from plaintiff, this case was
remanded to the Family Court for the limited purpose of entering a final judgment as to the divorce.
However, our review of the record reveals that the trial justice exceeded the scope of the remand
by incorporating a consent order with the final judgment that was entered on remand. The consent
order included a modification of the child support award that had been provided in the decision
pending entry of final judgment that increased the award from $5,500 per month to “$7,500 per
month * * * beginning October 1, 2018 for a six-month period, or until the Supreme Court issues
its opinion, whichever occurs first.” “[T]his Court has been clear that ‘lower courts that receive
our remand orders may not exceed the scope of the remand or open up the proceeding to legal
issues beyond the remand.’” State v. Arciliares, 194 A.3d 1159, 1162 (R.I. 2018) (deletion
omitted) (quoting Butterfly Realty v. James Romanella & Sons, Inc., 93 A.3d 1022, 1031-32 (R.I.
2014)). Here, our order of remand was very specific, and the trial justice should not have expanded
the issues on remand. However, because the additional issues that were addressed on remand do

                                               -1-
record, we conclude that cause has not been shown and that this case may be decided without

further briefing or argument. For the reasons set forth in this opinion, we affirm in part and vacate

in part the judgment of the Family Court, and we remand the case to that tribunal for further

findings.

                                                 I

                                         Facts and Travel

       The plaintiff, Adam Saltzman, and the defendant, Erin, were married on September 26,

2009, and two minor children were born of the marriage. 2 Adam filed a complaint for divorce

from Erin on July 30, 2015, citing irreconcilable differences that had led to the breakdown of the

marriage.

       At the time of their marriage both parties resided in New York City. During the early days

of their marriage in 2009, Erin and Adam were both employed; he as a physician and she as a

buyer for Macy’s department store. However, in May 2011, when Adam accepted a two-year

fellowship at Massachusetts General Hospital, Erin gave up her job and the couple relocated to

Cambridge, Massachusetts. In 2013, they relocated again, this time to Barrington, after Adam

accepted a position at Southcoast Health in Massachusetts. At the time of trial, Adam was the sole

breadwinner through his work as a cardiologist, and he earned a salary of $550,000 per year. Erin

was the primary caregiver for the children.

       According to the testimony at trial, the couple began to experience increasing tension in

their relationship. The domestic difficulties were no doubt exacerbated by Erin’s frequent trips to


not affect the appeal, we need not address this issue any further. At oral argument, both parties
made representations that no other issues are currently pending before the Family Court.
2
  In this case, we refer to the parties as Adam and Erin. This is for the purpose of clarity only
because they share the same last name, and we intend no disrespect by using their first names.



                                                -2-
her family’s home in Ohio. During one of those trips, Adam began an illicit relationship with

another woman. In fact, in his decision, the trial justice found that Adam had been “less than

candid with his responses in deposition testimony and discovery as to his sexual involvement with

another woman, which he later modified prior to trial.” Although the trial justice found that

Adam’s infidelity ultimately led to the couple’s separation, he also determined that each party had

contributed to the breakdown of the marriage.

       At the end of the proceeding, the trial justice granted the complaint for divorce of each

party based on irreconcilable differences that had led to the irremediable breakdown of the

marriage. In his decision pending entry of final judgment, the trial justice awarded the parties joint

custody of the minor children, with physical placement with Erin. However, he denied Erin’s

request to relocate to Ohio with the children. The trial justice also ordered Adam to pay (1) the

costs to maintain the marital domicile for a period of thirty months, at which point the home would

be sold; (2) alimony in the amount of $50,000, which would be treated as a contribution towards

the costs of maintaining the marital home for thirty months; and (3) child support in the amount of

$5,500 per month. With respect to the marital estate, the trial justice ordered that the marital

domicile be sold at the expiration of the thirty-month period and that Erin would receive 70 percent

of the net proceeds and Adam the remaining 30 percent. The balance of the marital estate was to

be divided evenly between the parties. The trial justice also ordered both parties to pay their own

attorneys’ fees except for the sanction the trial justice imposed on Adam for his lack of candor.

Finally, the court awarded Adam reasonable visitation rights with the minor children, including

alternate weekends and overnight visitations on Mondays and Wednesdays. Erin appealed, and

we remanded the case for entry of final judgment, which occurred on December 5, 2018.




                                                -3-
                                                  II

                                          Issues on Appeal

        Before this Court, Erin argues that the trial justice erred in (1) denying her request to

relocate with the children to Ohio; (2) awarding temporary use of the home to her for thirty months,

after which the home would be sold; (3) the calculation of child support; (4) the award of attorneys’

fees and costs; (5) the equitable distribution of marital property; (6) setting the visitation schedule;

and (7) the amount of sanctions imposed on Adam. We address each issue in turn.

                                                   A

                                             Relocation

        Erin argues that the trial justice abused his discretion when he denied her request to relocate

to Ohio with the minor children. Specifically, Erin asserts that the trial justice failed to adequately

consider Erin’s enhanced housing and employment opportunities in Ohio; the short time the

children have lived in Rhode Island; the difference in degree of past parental involvement; and the

support network available to the children in Ohio, as opposed to the lesser support network

available to them in Rhode Island.

                                        Standard of Review

        “It is a firmly established principle in family law that the paramount consideration in

relocation cases is the best interests of the child or children.” Ainsworth v. Ainsworth, 186 A.3d
1074, 1081 (R.I. 2018) (emphasis omitted) (quoting DePrete v. DePrete, 44 A.3d 1260, 1271 (R.I.

2012)). “The determination of what is in the best interests of the children is ‘appropriately placed

in the sound discretion of the trial justice.’” Id. (quoting Dupré v. Dupré, 857 A.2d 242, 256 (R.I.

2004)). “On review, this Court will not disturb the findings of fact made by a justice of the Family

Court with respect to the issue of custody and the best interests of the children unless the hearing



                                                 -4-
justice abused his or her discretion in making such findings.” Id. (brackets omitted) (quoting

DePrete, 44 A.3d at 1270). “Accordingly, we will affirm the Family Court’s ruling ‘unless the

trial justice’s factual findings overlooked or misconceived material evidence or were clearly

wrong.’” Id. (quoting McDonough v. McDonough, 962 A.2d 47, 52 (R.I. 2009)).

       In evaluating the best interests of the child as to relocation, the trial justice is required to

address the eight factors articulated in Dupré. Ainsworth, 186 A.3d at 1082. The trial justice also

must consider the eight factors articulated in Pettinato v. Pettinato, 582 A.2d 909 (R.I. 1990). Id.

“[W]e accord deference to the sound discretion of the hearing justice in assessing and weighing

both sets of factors because it is the trial justice who is in the best position to determine what

factors may be relevant on a case-by-case basis.” Id. at 1083 (brackets and deletion omitted)

(quoting Dupré, 857 A.2d at 257).

       In Dupré, we identified the following eight factors upon which evidence should be

presented in cases involving the relocation of children:

               “(1) The nature, quality, extent of involvement, and duration of the
               child’s relationship with the parent proposing to relocate and with
               the non-relocating parent.
               “* * *
               “(2) The reasonable likelihood that the relocation will enhance the
               general quality of life for both the child and the parent seeking the
               relocation, including, but not limited to, economic and emotional
               benefits, and educational opportunities.
                “(3) The probable impact that the relocation will have on the child’s
               physical, educational, and emotional development. Any special
               needs of the child should also be taken into account in considering
               this factor.
               “(4) The feasibility of preserving the relationship between the non-
               relocating parent and child through suitable visitation arrangements,
               considering the logistics and financial circumstances of the parties.
               “* * *
               “(5) The existence of extended family or other support systems
               available to the child in both locations.
               “(6) Each parent’s reasons for seeking or opposing the relocation.
               “* * *

                                                -5-
                 “(7) In cases of international relocation, the question of whether the
                country to which the child is to be relocated is a signatory to the
                Hague Convention on the Civil Aspects of International Child
                Abduction will be an important consideration.
                “(8) To the extent that they may be relevant to a relocation inquiry,
                the Pettinato factors also will be significant.” Dupré, 857 A.2d at
                257-59 (internal citations omitted).

In Ainsworth, this Court repeated that “‘no single Dupré factor is dispositive’ and that ‘each case

will present its own unique circumstances that a trial justice must balance and weigh as he or she

deems appropriate.’” Ainsworth, 186 A.3d at 1082 (brackets omitted) (quoting Valkoun v. Frizzle,

973 A.2d 566, 577 (R.I. 2009)).

        In Pettinato, we identified the following eight factors to be weighed in the analysis of the

best interests of the child:

                “1. The wishes of the child’s parent or parents regarding the child’s
                custody.
                “2. The reasonable preference of the child, if the court deems the
                child to be of sufficient intelligence, understanding, and experience
                to express a preference.
                “3. The interaction and interrelationship of the child with the child’s
                parent or parents, the child’s siblings, and any other person who may
                significantly affect the child’s best interest.
                “4. The child’s adjustment to the child’s home, school, and
                community.
                “5. The mental and physical health of all individuals involved.
                “6. The stability of the child’s home environment.
                “7. The moral fitness of the child’s parents.
                “8. The willingness and ability of each parent to facilitate a close
                and continuous parent-child relationship between the child and the
                other parent.” Pettinato, 582 A.2d at 913-14 (internal footnotes
                omitted).

In assessing the Pettinato factors, the trial justice “must consider a combination of and an

interaction among all the relevant factors that affect the child’s best interests.” Ainsworth, 186
A.3d at 1083 (quoting Pettinato, 582 A.2d at 914).




                                                 -6-
                                              Analysis

        After a careful review of the record, it is our opinion that the trial justice carefully

considered and weighed the Dupré and relevant Pettinato factors and, therefore, properly exercised

his discretion.

        First, the trial justice weighed an employment offer made to Erin by her father. Erin

testified at trial that, according to the terms of the offer, she would earn $90,000 per year; but the

trial justice found that that fact alone did not demand relocation to Ohio because Erin introduced

no evidence that her employment opportunities in Ohio outweighed her opportunities in Rhode

Island. Second, the trial justice analyzed the children’s connection to Rhode Island and found that,

despite the limited time the children had lived in this state, the court was not convinced that their

emotional well-being would be enhanced by a move to Ohio because the children appeared to be

“flourishing” in their present environment in Rhode Island.

        Third, he determined that, although the fact that Erin was the primary caregiver was

relevant to the determination of what was in the best interests of the children, he did not limit the

analysis governing that determination to the past but he also looked at the current relationship each

parent had with the children. See Ainsworth, 186 A.3d at 1084 (holding that it was appropriate for

the trial justice to consider a parent’s current status as well as “past misdeeds” when evaluating

the best interests of the children). Here, the trial justice found that Adam similarly has a

meaningful relationship with the children and that he was determined to maintain that relationship.

The trial justice found that the involvement of both parents with their children was both extensive

and admirable. Erin has not pointed to any evidence in the record to contradict the trial justice’s

findings in that regard.




                                                -7-
       Fourth, Erin argues that the trial justice failed to take into account Adam’s considerable

income when he discussed the feasibility of the non-custodial parent maintaining a relationship

with a relocated child through visitation. 3 However, we have said that “the trial justice need not

refer to every piece of evidence, [rather] he must refer to the specific evidence that prompted his

decision[.]” H.J. Baker & Bro., Inc. v. Orgonics, Inc., 554 A.2d 196, 202 (R.I. 1989). It is clear

that the trial justice’s focus was on the transportation difficulties that would arise from the

relocation of the minor children, including bearing the transportation and lodging costs that would

be incurred in travelling to Ohio to visit with the children, the ages of the children, and Adam’s

current employment obligations. It may be true that Adam’s income may allow him to absorb

those costs, but the facts considered by the trial justice are equally relevant and their weight is not

diminished by Adam’s enhanced financial condition. Therefore, it cannot be said that the trial

justice did not act within his discretion when considering Dupré’s feasibility factor.

       Finally, we conclude that Erin’s argument that the trial justice failed to consider the lack

of a support system available to the children in Rhode Island is wholly without merit. Although

the trial justice found that the children would have an extensive support system in Ohio, he also

found that the children had a more than sufficient support system in their present circumstances.

Erin’s contention that there is no support system in Rhode Island may be technically true, because

Adam’s family resides in Massachusetts; however, the trial justice found the distance between the

children’s home in Barrington and Adam’s family to be reasonable. Erin has not pointed to

anything in the record that would undermine the trial justice’s finding.


3
 The trial justice made a finding of fact with respect to Adam’s income in another part of his
decision.




                                                 -8-
       In our opinion, the trial justice diligently reviewed all the testimony, thoroughly considered

the Dupré and Pettinato factors, and made forty-four findings of fact that were amply supported

by the record. As we have held, we accord great deference to the sound discretion of the trial

justice in assessing and weighing these factors because “it is the trial justice who is in the best

position to determine what factors may be relevant on a case-by-case basis.” Ainsworth, 186 A.3d

at 1083 (brackets and deletions omitted) (quoting Dupré, 857 A.2d at 257).

       Therefore, we can find no fault with the decision of the trial justice when he denied Erin’s

motion to relocate to Ohio with the children.

                                                 B

                         Alimony/Temporary Use of the Marital Home

       Erin argues that the trial justice abused his discretion in the award of alimony. Specifically,

Erin maintains that the trial justice erred not only in the amount of alimony that he awarded, but

in the method of payment as well.

                                       Standard of Review

        “The grant of alimony is authorized by statute.” Meyer v. Meyer, 68 A.3d 571, 585 (R.I.

2013). General Laws 1956 § 15-5-16 provides that “[a]limony is designed to provide support for

a spouse for a reasonable length of time to enable the recipient to become financially independent

and self-sufficient.” Section 15-5-16(c)(2). “In addition, we have stated that ‘alimony is a

rehabilitative tool intended to provide temporary support, and is based purely on need.’” Meyer,
68 A.3d at 585 (deletion omitted) (quoting Thompson v. Thompson, 973 A.2d 499, 512 (R.I.

2009)). We have also said “that the nature of alimony ‘is prospective not retroactive.’” Id. (quoting

Thompson, 973 A.2d at 512).

               “In fashioning an alimony award, the trial justice must consider the
               following statutory factors:

                                                -9-
                       “(i) The length of the marriage;
                       “(ii) The conduct of the parties during the marriage;
                       “(iii) The health, age, station, occupation, amount
                       and source of income, vocational skills, and
                       employability of the parties; and
                       “(iv) The state and the liabilities and needs of each of
                       the parties.” Id. (quoting § 15-5-16(b)(1)(i)–(iv)).

       “We review an award of alimony by a trial justice pursuant to an abuse of discretion

standard.” Meyer, 68 A.3d at 586.        “Additionally, if the trial justice ‘did not overlook or

misconceive material evidence, and if he [or she] considered all the requisite statutory elements’

set forth in § 15-5-16, we will not disturb the discretionary award of alimony.” Id. (quoting

Thompson v. Thompson, 642 A.2d 1160, 1162 (R.I. 1994)).

                                              Analysis

       Erin contends that the trial justice should have awarded a higher amount of alimony to her

because of Adam’s significant income as well as the amount of time that she has been unemployed.

Because Erin, who has been gainfully employed in the past, has not pointed to anything in the

record that would indicate that she would require more than thirty months to secure employment,

we are not persuaded by this argument. The trial justice found that she was employable based on

her prior work history, earning capacity, health, and age. Indeed, Erin testified that she has a

degree in marketing and a job offer from Ohio. Nothing in the record indicates that the trial justice

misconceived or overlooked evidence in arriving at that conclusion.

       With respect to the method of payment of alimony, Erin argues that it was improper for the

trial justice to grant temporary use of the former marital domicile to her but also to consider

payments from Adam to her to maintain the home to be alimony. We do not agree. Nothing in

§ 15-5-16 forbids such an arrangement. That statute defines alimony as “payments for the support

of either the husband or the wife.” Section 15-5-16(c)(1) (emphasis added).            There is no

                                                - 10 -
requirement that the payment be made directly to the spouse. A trial justice is permitted to fashion

a proper alimony award in his own discretion to meet the needs of a particular case, so long as the

trial justice adheres to the statutory factors. See Meyer, 68 A.3d at 586. The trial justice’s award,

which permits Erin to remain in the home while she seeks employment, was within his discretion

and was a reasonable method of satisfying the intent of rehabilitative alimony.

       After thoroughly reviewing the record, we conclude that the trial justice acted within his

discretion in his alimony award. The trial justice considered all of the statutory factors in reaching

his decision and made the relevant findings of fact. Therefore, we will not disturb the trial justice’s

award of alimony.

                                                   C

                                           Child Support

       Erin next argues that the trial justice erred in his award of child support because he did not

award the proper minimum child support amount pursuant to the Rhode Island Family Court Child

Support Guidelines.

                                        Standard of Review

       “We consistently have stated that the guiding principle in setting a child-support award is

to balance the needs of the child against the financial ability of the absent parent.” Trojan v. Trojan,

208 A.3d 221, 232 (R.I. 2019) (quoting Tamayo v. Arroyo, 15 A.3d 1031, 1036 (R.I. 2011)). “A

court may consider all relevant factors, including the financial resources and needs of the child

and each of the parents and the Family Court may consider every factor that would serve to reveal

in totality the circumstances and conditions bearing on the welfare of the children.” Id. (quoting

Tamayo, 15 A.3d at 1036).




                                                 - 11 -
                                              Analysis

       After reviewing the record, we can discern no basis for Erin’s argument. The Rhode Island

Family Court Administrative Order sets the child support amount for a couple with two children

and income exceeding $35,000 per month, the highest amount provided in the guidelines, at $4,202

per month. The record reveals that Adam earns $550,000 per year, or about $46,000 per month.

Thus, he earns 31 percent more in monthly income than the highest income amount specified in

the guidelines. We note that the trial justice’s child support award of $5,500 is approximately 31

percent in excess of the $4,202 set forth in the guidelines for a combined income of over $35,000

per month. In our opinion, this award is well within the discretion of the trial justice, and Erin has

failed to point to anything that suggests otherwise. We note that no such proportionality is required

in every award of child support. The focus must always be on the needs of the children, the

financial ability of the absent parent, and all other relevant factors. Trojan, 208 A.3d at 232.

       We therefore affirm the trial justice’s child support award.

                                                  D

                                    Attorneys’ Fees and Costs

       Erin contends that the trial justice strayed beyond the bounds of his discretion because he

declined to award attorneys’ fees and costs aside from the fees relative to Adam’s lack of candor.

She argues that, because the trial justice never made a finding as to her earning capacity or how

she would be able to compensate her attorney, there was an insufficient basis to deny her request

for attorneys’ fees. We agree.

                                       Standard of Review

       “[T]he award of counsel fees in a divorce action is governed by § 15-5-16.” Meyer, 68
A.3d at 586. “[I]t is well established that, before awarding counsel fees, the trial justice must



                                                - 12 -
determine that the party seeking the award is without funds or property available to pay the fees

and that the spouse who will be charged with payment of the fees has the financial ability to satisfy

the obligation.” McCulloch v. McCulloch, 69 A.3d 810, 826 (R.I. 2013) (quoting Thompson, 642
A.2d at 1165). “The issue of whether or not to award counsel fees in a particular case is confided

to the sound discretion of the trial justice, and we review a trial justice’s ruling with respect to such

fees under the abuse of discretion standard.” Meyer, 68 A.3d at 587.

                                               Analysis

         There is nothing in the record that would demonstrate that the trial justice made any

findings with respect to Erin’s ability to pay her attorneys’ fees, as is required by McCulloch. The

only relevant findings of fact on the record indicate that Erin has not worked since 2011 and that

she is capable of employment. Without a finding as to Erin’s ability to pay for her legal

representation during the course of the divorce proceedings, we are constrained to vacate the trial

justice’s decision denying Erin’s request for attorneys’ fees and remand this issue to the Family

Court.

                                                   E

                                   Distribution of Marital Estate

         Erin maintains that the trial justice incorrectly weighed the factors delineated in

§ 15-5-16.1 when he distributed the marital estate equally to each party after allocating 70 percent

of the proceeds from the sale of the marital domicile to Erin and the remainder to Adam.

                                         Standard of Review

         “It is well settled that ‘the equitable distribution of property in a divorce action involves

three steps: (1) determining which assets are marital property; (2) considering the factors set forth

in G.L. 1956 § 15-5-16.1(a); and (3) distributing the property.’” McCulloch, 69 A.3d at 820



                                                 - 13 -
(brackets omitted) (quoting Tondreault v. Tondreault, 966 A.2d 654, 662 (R.I. 2009)). “The trial

justice is accorded broad discretion with respect to the equitable distribution of marital assets;

consequently, we will not overturn the trial justice’s distribution unless it is demonstrated that he

or she has abused his or her discretion.” Id. at 818-19 (brackets omitted) (quoting Tondreault, 966
A.2d at 659). “As long as the trial justice did not overlook or misconceive relevant and material

evidence, and as long as he or she considered the requisite statutory elements set forth in

§ 15-5-16.1, we will not disturb the trial justice’s assignment of property.” Id. at 819 (quoting

Tondreault, 966 A.2d at 659).

                                              Analysis

       Erin’s primary argument is that the trial justice failed to consider Adam’s infidelity.

However, we have previously stated that “‘fault’ as such has been largely eliminated as a factor in

Rhode Island divorce proceedings[.]” Tarro v. Tarro, 485 A.2d 558, 561 (R.I. 1984). “‘Conduct’

is not limited to bad conduct or marital fault but also encompasses good conduct during the term

of the marriage.” Id. “Furthermore, a single statutory factor should not control a trial justice’s

decision.” Id. Although Adam’s infidelity is certainly relevant to the inquiry, it does not follow

that it should outweigh all other factors. In this case, we conclude that the trial justice permissibly

exercised his discretion in not placing more emphasis on this factor.

       Moreover, after thoroughly reviewing the record, it is our opinion that the trial justice acted

within his discretion in the equitable distribution of the marital estate. The trial justice determined

the assets of the marital estate, considered the factors outlined in § 15-5-16.1(a), and distributed

the marital estate. Consequently, we affirm the decision of the trial justice with respect to the

equitable distribution of the marital estate and domicile.




                                                - 14 -
                                                     F

                                          Visitation Schedule

          Erin further argues that the trial justice erred when he granted Adam two midweek

overnight visits per week, because, she argues, overnight visits are not in the best interests of the

children.

                                          Standard of Review

          We review visitation awards in the same vein as custody disputes. Vieira v. Hussein-Vieira,

150 A.3d 611, 616 (R.I. 2016). The trial justice is required to consider the Pettinato factors in

determining the best interests of the child. Id. “If the Family Court has properly considered what

custody arrangements are in the best interests of the child, this Court will not disturb such a

discretionary decision.” Id. (brackets omitted) (quoting Chiappone v. Chiappone, 984 A.2d 32, 38

(R.I. 2008)).     “We have recognized that ‘it is the trial justice who is in the best position to

determine what factors may be relevant on a case-by-case basis, and his or her discretion in this

regard should not be unduly constrained.’” Id. (brackets omitted) (quoting McDonough, 962 A.2d

at 52).

                                                 Analysis

          As he did with respect to the relocation issue, the trial justice weighed the Pettinato factors,

carefully considered the evidence, and made his determination about the visitation schedule.

Nothing Erin has indicated to us casts any doubt on the soundness of the trial justice’s decision.

          We affirm the decision of the trial justice in setting the visitation schedule.




                                                   - 15 -
                                                      G

                                               Sanctions

          Erin argues that the trial justice failed to impose an appropriate sanction on Adam for “his

lack of candor” about his marital infidelity. Erin contends that the $3,000 sanction levied on Adam

is insufficient for the mendacious statements that he made while he was under oath.

                                         Standard of Review

          “Generally, ‘an appellate court will reverse a trial court’s imposition of a sanction for a

litigant’s misconduct only if the trial court based its ruling on an erroneous view of the law or on

a clearly erroneous assessment of the evidence.’” Michalopoulos v. C & D Restaurant, Inc., 847
A.2d 294, 300 (R.I. 2004) (quoting Lett v. Providence Journal Co., 798 A.2d 355, 367 (R.I. 2002)).

We therefore review a trial justice’s decision concerning sanctions under an abuse of discretion

standard. See id.

                                                Analysis

          We conclude, after reviewing all the attendant circumstances in the record, that the trial

justice acted within his discretion in determining the amount of the sanction. Although making

false statements under oath is an egregious violation, it is our opinion that there was justification

for the amount of the sanction imposed by the trial justice, especially considering other facts in the

record. Even though a more severe sanction may well have been warranted, it was the trial justice

who was in the best position to determine the weight of the sanction, and nothing in the record

suggests that the trial justice failed to adequately assess the seriousness of Adam’s conduct.

Additionally, the trial justice required that Adam pay Erin’s attorneys’ fees with respect to her

counsel’s diligent efforts to discover the truth. 4


4
    The amount of those fees has not as of yet been ruled on by the trial justice.

                                                 - 16 -
       Therefore, we affirm the trial justice’s decision regarding the sanction imposed.

                                                 III

                                            Conclusion

       For the reasons set forth in this opinion, we affirm in part and vacate in part the judgment

of the Family Court. We remand this case to the Family Court and order the trial justice to make

findings of fact regarding whether to award attorneys’ fees to Erin under § 15-5-16, and to render

a decision based on such findings. At that time, the trial justice shall also assess the amount of

fees that Adam is responsible for paying in connection with Erin’s attorney’s time and efforts as a

result of the lack of candor on Adam’s part as it pertains to his affair. The record shall be remanded

to the Family Court.




                                                - 17 -
        ftrSTATE OF RHODE ISLAND AND                                 PROVIDENCE
                               PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        Adam Saltzman v. Erin Saltzman.
                                     No. 2018-171-Appeal.
Case Number
                                     (P 15-1342)
Date Opinion Filed                   November 15, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Providence County Family Court

Judicial Officer From Lower Court    Associate Justice John E. McCann, III
                                     For Plaintiff:

                                     Robert S. Parker, Esq.
Attorney(s) on Appeal                Deborah M. Tate, Esq.
                                     For Defendant:

                                     William J. Lynch, Esq.




SU‐CMS‐02A (revised June 2016)